Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2005

Persinger v. Delmar Sch Dist
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3788




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Persinger v. Delmar Sch Dist" (2005). 2005 Decisions. Paper 1015.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1015


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3788


                              KATHLEEN PERSINGER,

                                                              Appellant

                                           v.

                            DELMAR SCHOOL DISTRICT


                    On Appeal from the United States District Court
                               for the District of Delaware
                              (D.C. Civ. No. 02-cv-01447)
                      District Judge: Honorable Joseph J. Farnan


                       Submitted under Third Circuit LAR 34.1(a)
                                     June 2, 2005

          BEFORE: FUENTES, GREENBERG, and COWEN, Circuit Judges

                                 (Filed: June 14, 2005)


                              OPINION OF THE COURT


GREENBERG, Circuit Judge.

      Appellant Kathleen M. Persinger appeals from an order entered in the district court

on August 27, 2004, partially granting her motion to reconsider and to alter and amend

the memorandum and order entered in this matter on July 9, 2004, granting the appellee
Delmar School District summary judgment in this employment discrimination case. The

August 27, 2004 order left the July 9, 2004 order in place to the extent that it granted

Delmar summary judgment.

         We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review on this

appeal and thus review the record in the same way as did the district court. See USX

Corp. v. Adriatic Ins. Co., 345 F.3d 190, 199 (3d Cir. 2003), cert. denied, 541 U.S. 903

(2004). Consequently, we can affirm only if the pleadings, depositions, answers to

interrogatories, admissions, and affidavits show that there is no genuine issue as to any

material fact and Delmar is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(c).

         After our review of this matter, we are satisfied that this case and appeal are

entirely without merit and, in fact, that Delmar treated Persinger generously.

Consequently, the order of August 27, 2004, will be affirmed.




                                               2